DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶7, line 6, "Baidou" should be replaced by --Beidou--.
In ¶55, line 1, "O" should be deleted.
In ¶55, line 13, "RBi" should be replaced by --ORBi--.
In ¶55, line 14, "Cτsat" should be replaced by --Cisat--, where the term is different for each satellite, hence the i, and where the term is render correctly on p. 7 of the Provisional Application, 62/970,188.
In ¶55, line 15, "Cτu" should be replaced by --Cu-- to be consistent with other usage through the specification (e.g. ¶56, line 2; ¶60, line 2), where Cu was selected because it matches the term on p. 7 of the Provisional Application, 62/970,188.
In ¶58, line 3, "Cτsat" should be replaced by --Cisat--.
In ¶58, line 3, "Cτu" should be replaced by --Cu--.
In ¶78, line 8, it appears that "as required" should be deleted.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshino (US 2021/0396889 A1).
In regard to claims 1 and 10-11, Yoshino discloses:
processing circuitry (401, Fig. 5);
a memory (402, Fig. 5);
determining a correction model based on differencing data and visibility data received from a plurality of sensors (20, Fig. 1-2; ¶43; ¶49-52; ¶88) [where the differencing data is provided by the reference station and the visibility data is provided by other terminals 20, and where the correction model is the information about the satellites from the reference station and the other terminals.  For example, Fig. 3 shows that terminal C sees certain satellites as visible.]; 
estimating a current location of the GNSS device (¶68); 
deriving satellite parameters of a set of best visible satellites based at least on the determined correction model and the estimated current location (¶47; ¶50) [where the best visible satellites are the ones not affected by multipath]; 
determining an accurate position of the GNSS device based on derived satellite parameters of the set of best visible satellites and a current location measurement provided by a GNSS receiver in the GNSS device; and setting a location of the GNSS device based on the accurate position (¶13, final four lines; ¶95; ¶97).
In regard to claims 2 and 12, Yoshino further discloses receiving time tag and reception parameters from a GNSS receiver in the GNSS device; and using the time tag and reception parameters to derive satellite parameters (¶78-80) [time tag is the time of transmission for each satellite, the reception parameters are the time of reception for each satellite, and the satellite parameters include the pseudorange/pseudo distance for each satellite].
	In regard to claims 4 and 14, Yoshino further discloses:
any of the differencing data and the visibility data includes real time measurements from the plurality of sensors, historic data of past measurements, and statistical data based on past measurements (Fig. 3; ¶45) [where real time measurements from the terminal to be positioned are used, historic data of past measurements from other terminals are used (i.e. not every other terminal will have provided its latest measurements at the exact same time as the terminal being positioned has provided its measurements, and averaging the past data is providing statistical data based on the past measurements], 
wherein the past measurements includes a signal to noise (SNR) ratio (Fig. 3; ¶45).
	In regard to claims 5 and 15, Yoshino further discloses deriving satellite parameters based on at least one of historic data of past measurements, and statistical data based on past measurements (Fig. 3; ¶45) [where satellite parameters are derived from the satellites selected based on the past measurements and/or statistical data based on past measurements].
	In regard to claims 6 and 16, Yoshino further discloses deriving the satellite parameters based on the real time measurements (Fig. 3; ¶45) [where satellite parameters are derived from the satellites selected based on the real time data].
	In regard to claims 7 and 17, Yoshino further discloses analyzing the measurements and a set of satellites that provides most accurate location for the plurality of sensors to derive the satellite parameters (Fig. 3; ¶43-45).
	In regard to claims 8 and 18, Yoshino further discloses the correction model includes a list of satellites with potentially single differencing with respect to a reference satellite selected out of a list of best visible satellites (¶49-52; ¶88).
	In regard to claims 9 and 19, Yoshino further discloses the GNSS device is any one of: a smartphone (¶43) or a vehicle's navigation system (¶43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Liu (CN 108265713 A).
Yoshino further discloses receiving the visibility data from street-level sensors located in a vicinity of the GNSS device (¶41) [where when some of the other terminals are installed on a vehicle, they are street-level sensors].
	Yoshino fails to disclose receiving the differencing data from rooftop sensors [i.e., that the reference station is installed on a rooftop].
	Liu teaches that it is known to install a RTK reference station on a rooftop (p. 3, final eight lines to p. 4, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the RTK reference station of Yoshino, where Yoshino gives no guidance about what location to install the reference station at.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the reference station is implemented.

The following reference(s) is/are also found relevant:
	Pitt (US 2009/0051590 A1), which teaches selecting the best visible satellites for a user receiver (Fig. 5).
	Hamilton (US 2007/0200755 A1), which teaches a plurality of sensors for providing difference data (330A, 330B, 330C, Fig. 3).
	Venkatraman (US 2012/0059578 A1), which teaches that visibility metrics include SNR (¶19).
	Cho (KR 101229129 B1), which teaches reference station on both a rooftop and at street-level (30, 20, Fig. 3).
	Park (KR 20180005492 A), which teaches an RTK reference station installed on a roof (p. 2).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648